      Case 4:18-cv-00244-WTM-CLR Document 10 Filed 12/19/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                             )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     CASE NO.: 4:18-cv-00244-WTM-JEG
                                                )
BIGNAULT & CARTER, LLC;                         )
W. PASCHAL BIGNAULT; and                        )
LORI A. CARTER,                                 )
                                                )
       Defendants.                              )

          JOINT MOTION TO FILE UNDER SEAL OR IN THE ALTERNATIVE
          FOR IN CAMERA APPROVAL OF THE SETTLEMENT AGREEMENT

       COMES NOW Charles Herman and in accordance with Local Rule 79.7, the Parties

hereby jointly move to file under seal the Confidential Settlement Agreement and Release

entered in this matter or in the alternative move the Court for an in camera approval of the

Confidential Settlement Agreement and Release, and, in support, show this Court as follows:

                                                 1.

       The Parties in the above-captioned matter have come to a resolution and have executed a

written Confidential Settlement Agreement and Release dated December 6, 2018.

                                                 2.

       This case involves allegations that Defendants improperly classified Plaintiff as an

exempt employee and did not properly compensate Plaintiff for overtime wages.

                                                 3.

       Defendants deny liability. However, Defendants entered into the Confidential Settlement

Agreement and Release to avoid the costs of litigation.
      Case 4:18-cv-00244-WTM-CLR Document 10 Filed 12/19/18 Page 2 of 5



                                                  4.

       Submission of the Confidential Settlement Agreement and Release to the Court is

necessary insofar as the Court must review the same in order to determine that it is a fair and

reasonable settlement of this matter in order for dismissal of this action. Lynn's Food Stores, Inc.

v. United States, 679 F.2d 1350, 1355, (11th Cir. 1982); 29 U.S.C. § 216.

                                                  5.

       The public will not be without other material information regarding these proceedings, as

the allegations in the Complaint as well as the fact of settlement will remain in the public record.

                                                  6.

       This Confidential Settlement Agreement and Release includes a release, a confidentiality

provision, and a provision that both Parties agree to dismiss the instant matter with prejudice.

                                                  7.

       The Parties jointly seek for this Court to allow the Confidential Settlement Agreement

and Release dated December 6, 2018 entered in this matter to be filed under seal, as the same

contains confidentiality provisions, which the Parties have agreed to and which are material.

Alternatively, the Parties jointly move the Court for an in camera review and approval of the

Confidential Settlement Agreement and Release entered in this matter between the Parties.

       Respectfully submitted this 19th day of December, 2018.

CHARLES HERMAN LAW                                 PANKEY & HORLOCK, LLC

/S/Charles Herman                                  /S/Larry A. Pankey (via email authorization)
Charles Herman                                     Larry A. Pankey
Georgia Bar No. 142852                             Georgia Bar No. 560725
Attorney for Defendants                            Attorney for Plaintiff
7 East Congress Street, Suite 611A                 1441 Dunwoody Village Parkway, Suite 200
Savannah, Georgia 31401                            Atlanta, Georgia 30338
(912) 244-3999                                     (770) 670-6250
(912) 257-7301 Facsimile                           (770) 670-6249 Facsimile
Charles@CharlesHermanLaw.com                       LPankey@PankeyHorlock.com
      Case 4:18-cv-00244-WTM-CLR Document 10 Filed 12/19/18 Page 3 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                            )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   CASE NO.: 4:18-cv-00244-WTM-JEG
                                               )
BIGNAULT & CARTER, LLC;                        )
W. PASCHAL BIGNAULT; and                       )
LORI A. CARTER,                                )
                                               )
       Defendants.                             )

                                 MEMORANDUM OF LAW

       Local Rule 79.7 requires that, for a motion to seal, the movant “[set] forth the grounds

why the matter presented should not be available for public inspection.” Courts possess the

power to seal all or part of their records. Nixon v. Warner Communications, Inc., 435 U.S. 589,

598 (1978) (“Every court has supervisory power over its own records and files.”).

       Courts regularly grant leave for parties to file settlements under seal or to submit the

agreements to the Court for in camera inspection in connection with the resolution of Fair Labor

Standards Act (“FLSA”) claims. King v. Wells Fargo Home Mortg., 2009 U.S. Dist. LEXIS

129054 (M.D. Fla. July 15, 2009) (permitting in camera review of FLSA settlement agreement

where parties agreed to maintain confidentiality); McCray v. Cellco Partnership, No. 10-cv-

02821-SCJ (N.D. Ga. Nov. 8, 2011) (granting joint motion for in camera review).

       This Court may approve the Parties’ Joint Motion and Confidential Settlement Agreement

and Release to resolve and release the Plaintiff’s FLSA claims against the Defendants. The

Confidential Settlement Agreement and Release arises out of an action brought by Plaintiff

against her former employer. The Parties have been represented by counsel, who negotiated the
      Case 4:18-cv-00244-WTM-CLR Document 10 Filed 12/19/18 Page 4 of 5



terms of the Confidential Settlement Agreement and Release on their behalf and with their

approval. The Parties’ settlement of these claims is the result of a compromise between them.

The Parties’ interest in effectuating a mutually beneficial, private resolution of their claims

outweighs the public interest in having full disclosure of the specific terms of the settlement.

       WHEREFORE, the Parties respectfully request that the Court grant the Parties leave to

file the Confidential Settlement Agreement and Release under seal or in the alternative that the

Court conduct an in camera inspection of the Confidential Settlement Agreement and Release

and determine that it is a fair and reasonable settlement of this matter.

       Respectfully submitted this 19th day of December, 2018.

CHARLES HERMAN LAW                                  PANKEY & HORLOCK, LLC

/S/Charles Herman                                   /S/Larry A. Pankey (via email authorization)
Charles Herman                                      Larry A. Pankey
Georgia Bar No. 142852                              Georgia Bar No. 560725
Attorney for Defendants                             Attorney for Plaintiff
7 East Congress Street, Suite 611A                  1441 Dunwoody Village Parkway, Suite 200
Savannah, Georgia 31401                             Atlanta, Georgia 30338
(912) 244-3999                                      (770) 670-6250
(912) 257-7301 Facsimile                            (770) 670-6249 Facsimile
Charles@CharlesHermanLaw.com                        LPankey@PankeyHorlock.com
      Case 4:18-cv-00244-WTM-CLR Document 10 Filed 12/19/18 Page 5 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

ASHLEY F. CUMMINGS,                                 )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )   CASE NO.: 4:18-cv-00244-WTM-JEG
                                                    )
BIGNAULT & CARTER, LLC;                             )
W. PASCHAL BIGNAULT; and                            )
LORI A. CARTER,                                     )
                                                    )
        Defendants.                                 )

                                   CERTIFICATE OF SERVICE

        The undersigned certifies that I have on this day served all the parties in this case with

this Joint Motion to File Under Seal or in the Alternative for In Camera Approval of the

Settlement Agreement in accordance with the notice of electronic filing (“NEF”) which was

generated as a result of electronic filing in this court.

        This 19th day of December, 2018.



                                                CHARLES HERMAN LAW

                                                /s/ Charles Herman
                                                Charles Herman
                                                Georgia Bar No. 142852
                                                Attorney for Defendants
7 East Congress Street, Suite 611A
Savannah, Georgia 31401
(912) 244-3999
(912) 257-7301 Facsimile
Charles@CharlesHermanLaw.com
